Citation Nr: 1632293	
Decision Date: 08/15/16    Archive Date: 08/24/16

DOCKET NO.  14-18 811	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to an increased rating in excess of 30 percent for the service-connected left knee disability.

2.  Entitlement to an increased rating in excess of 10 percent for the service-connected right knee disability.

3.  Whether new and material evidence has been received to reopen the claim for service connection for an acquired psychiatric disorder.

4.  Entitlement to service connection for an acquired psychiatric disorder, to include major depressive disorder as secondary to the service-connected right and left knee disabilities. 

5.  Whether new and material evidence has been received to reopen the claim for service connection for a back disorder. 

6.  Entitlement to service connection for a back disorder, to include as secondary to the service-connected right and left knee disabilities.

7.  Whether new and material evidence has been received to reopen the claim for service connection for headaches.

8.  Entitlement to service connection for a left foot disorder, to include as secondary to the service-connected right and left knee disabilities.

9.  Entitlement to a total disability rating based upon individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate for Veterans Affairs


ATTORNEY FOR THE BOARD

R. Casadei, Counsel 


INTRODUCTION

The Veteran served on active duty from February 1971 to February 1975.

This matter comes on appeal before the Board of Veterans' Appeals (Board) from an August 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, the Commonwealth of Puerto Rico.  

This appeal was processed using the Veterans Benefits Management System (VBMS).  In evaluating this case, the Board has also reviewed the "Virtual VA" system to ensure a complete assessment of the evidence.
The issues of (1) an increased rating in excess of 30 percent for the service-connected left knee disability; (2) an increased rating in excess of 10 percent for the service-connected right knee disability; (3) service connection for an acquired psychiatric disorder, to include major depressive disorder as secondary to the service-connected right and left knee disabilities (reopened); (4) service connection for a back disorder, to include as secondary to the service-connected right and left knee disabilities (reopened); (5) whether new and material evidence has been received to reopen the claim for service connection for headaches; (6) service connection for a left foot disorder, to include as secondary to the service-connected right and left knee disabilities; and (7) entitlement to a TDIU  are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In an unappealed April 1999 decision, the Board denied service connection for an acquired psychiatric disorder, finding that the Veteran's did not have currently diagnosed psychiatric disability. 

2.  The Veteran did not appeal the April 1999 Board decision.

3.  Evidence received since the April 1999 Board decision relates to an unestablished fact necessary to substantiate a claim for service connection for an acquired psychiatric disorder.

4.  In an unappealed May 2006 decision, the Board denied service connection for a low back disorder on a direct and secondary basis, finding that the Veteran's disorder was not related to service or caused or aggravated by the service-connected left knee disability. 

5.  The Veteran did not appeal the May 2006 Board decision.

6.  Evidence received since the May 2006 Board decision relates to an unestablished fact necessary to substantiate a claim for service connection for a low back disorder.


CONCLUSIONS OF LAW

1.  The April 1999 Board decision that denied the claim for service connection for an acquired psychiatric disorder became final.  38 U.S.C.A. § 7105 (West 2014); 
38 C.F.R. § 20.1100 (2015).

2.  New and material evidence has been received to reopen service connection for an acquired psychiatric disorder.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. 
§ 3.156 (2015).

3.  The May 2006 Board decision that denied the claim for service connection for a low back disorder became final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. 
§ 20.1100 (2015).

4.  New and material evidence has been received to reopen service connection for a low back disorder.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.326(a) (2015).  

The claims of whether new and material evidence has been received to reopen service connection for a lumbar spine disorder and service connection for an acquired psychiatric disorder has been considered with respect to VA's duties to notify and assist.  Given the favorable outcome of this decision (reopening and remanding of the claims), no conceivable prejudice to the Veteran could result from this decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

New and Material Evidence Legal Criteria

The Board is required to determine whether new and material evidence has been received before it can reopen a claim and readjudicate service connection or other issues on the merits.  Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).  If the Board finds that no such evidence has been offered, that is where the analysis must end, and what the RO may have determined in this regard is irrelevant. 

Generally, when a claim is disallowed, it may not be reopened and allowed, and a claim based on the same factual basis may not be considered.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  A claim on which there is a final decision may be reopened if new and material evidence is received.  38 U.S.C.A. § 5108.  "New" evidence means existing evidence not previously submitted to agency decision makers. "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  38 C.F.R. § 3.156(a).  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a). 

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 
24 Vet. App. 110, 117 (2010).  Furthermore, in determining whether this low threshold is met, VA should not limit its consideration to whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the VA Secretary's duty to assist or through consideration of an alternative theory of entitlement.  Id at 118. 
Reopening a claim for service connection which has been previously and finally disallowed requires that new and material evidence be presented or secured since the last final disallowance of the claim.  38 U.S.C.A. § 5108; Evans v. Brown, 
9 Vet. App. 273, 285 (1996); see also Graves v. Brown, 8 Vet. App. 522, 524 (1996).  The evidence submitted to reopen a claim is presumed to be true for the purpose of determining whether new and material evidence has been received.  Duran v. Brown, 7 Vet. App. 216, 220 (1994); Justus v. Principi, 3 Vet. App. 510, 513 (1992).

New and Material Evidence Analysis for a Low Back Disorder 
and for an Acquired Psychiatric Disorder

By way of procedural background, in an April 1999 decision, the Board denied service connection for an acquired psychiatric disorder, finding that the Veteran did not have a currently diagnosed psychiatric disability.  

In a May 2006 decision, the Board denied service connection for a back disorder on a direct and secondary basis.  Specifically, the Board found that the Veteran's lumbar spine disorder was not incurred in service and was not otherwise related to service.  Additionally, the Board found that the Veteran's low back disorder was not caused or aggravated by the service-connected left knee disability.  

The Veteran was properly notified of April 1999 and May 2006 Board decisions, but did not appeal the decisions.  For this reason, the April 1999 and May 2006 Board decisions became final.  38 U.S.C.A. § 7105(c); 38 C.F.R. § 20.1100. 

The evidence of record at the time of the April 1999 Board decision included service treatment records, private treatment records, and the Veteran's statements.  At the time of the May 2006 Board decision, the evidence included April 2002 and November 2004 VA examination reports, private treatment records, and statements from the Veteran. 

The evidence received subsequent to the April 1999 and May 2006 Board decisions includes, in pertinent part, a statement from the Veteran which contends that the his low back and psychiatric disorders are related to his service-connected right and left knee disorders.  The Board notes that a denial of service connection on one theory of entitlement is a denial on all extant theories of entitlement even when not discussed.  See Brown v. Nicholson, 21 Vet. App. 290, 294-297 (2007) (en banc) (reopening is still required following finality of a rating decision where a RO failed to address an alternative theory of the claim).  

In this case, however, the Veteran had not been service connected for his right knee disability at the time of the April 1999 and May 2006 Board decisions.  See August 2008 rating decision (granting service connection for degenerative joint disease of the right knee).  As such, the AOJ could not have addressed a possible theory of secondary service connection as the Veteran had not yet been service connected for his right knee disability.  Moreover, the AOJ afforded the Veteran new VA spine and psychiatric examinations in August 2010.  

The Board has reviewed the evidence since the April 1999 and May 2006 Board decisions and has determined that it is new, as it was not of record prior to the issuance of the April 1999 and May 2006 decisions.  The evidence, moreover, is material within the meaning of applicable law and regulations because it is probative of the issue at hand.  Specifically, the evidence discussed above related to whether the Veteran's lumbar spine and psychiatric disorders may be secondary to his service-connected right knee disability.  Accordingly, the Board finds that the newly added evidence relates to an unestablished fact necessary to substantiate the Veteran's claims of service connection for a low back disorder and an acquired psychiatric disorder.  Moreover, the August 2010 VA examination report now confirms a diagnosis of major depressive disorder, not present at the time of the April 1999 decision.  38 C.F.R. § 3.156(a).  Accordingly, the Veteran's claims of service connection for a low back disorder and for an acquired psychiatric disorder are reopened.


	(CONTINUED ON NEXT PAGE)







ORDER

New and material evidence having been received, the claim for service connection for an acquired psychiatric disorder is reopened.

New and material evidence having been received, the claim for service connection for a low back disorder is reopened.


REMAND

A remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's remaining claims so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159. 

VA Treatment Records

In the April 2014 statement of the case, the AOJ indicated that VA treatment records from the San Juan VA Medical Center from June 2010 to August 2011 had been reviewed, "but were not printed."  The Board is unable to review these VA treatment records unless they are associated with the electronic claims file.  These VA treatment records may discuss all or part of the Veteran's issues currently on appeal.  As such, on remand, all VA treatment records since June 2010 should be associated with the claims file.

Right and Left Knee Disabilities

Regarding the increased rating claims for the Veteran's right and left knee disabilities, the Board notes that the most recent VA examination took place in March 2011, and that the Veteran has not undergone a VA examination to evaluate either disability in over 5 years.  Moreover, the examination did not contain sufficient information for the Board to render an opinion as to the severity of the Veteran's knee disabilities.  Barr v. Nicholson, 21 Vet. App. 303, 31 (2007) ("Once the Secretary undertakes the effort to provide an examination when developing a service-connection claim, even if not statutorily obligated to do so, he must provide an adequate one or, at minimum, notify the claimant why one will not or cannot be provided).

Specifically, during the March 2011 examination, range of motion testing for the right knee revealed flexion to 130 degrees; extension was normal.  On the left knee, flexion was limited to 111 degrees, and extension was normal.  The examiner noted that there was objective evidence of pain on active motion of both knees, but did not indicate at what point pain began.  Furthermore, although the examiner noted that after repetition, there were no additional limitations, he did not indicate whether the Veteran experienced any associated functional limitations during his reported flare-ups of bilateral knee pain.  The examiner also did not address whether functional loss due to flare-ups of knee pain, fatigability, incoordination, pain on movement, and weakness was present.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  For these reasons, the Board finds that the medical evidence currently of record is inadequate, and that more contemporaneous examination-with findings responsive to the applicable rating criteria-are needed to properly assess the severity of the Veteran's service-connected right and left knee disabilities. 

Psychiatric Disorder

As indicated above, the Board has reopened the Veteran's claim for service connection for an acquired psychiatric disorder; however, additional development is necessary. 

The Veteran was afforded a VA psychiatric examination in August 2010 where the examiner diagnosed major depressive disorder.  The examiner then opined that the Veteran's psychiatric disorder was not secondary to his right or left knee disabilities.  In support of this opinion, the examiner indicated that there was no evidence of psychiatric treatment or findings prior to or during service.  Further, the examiner indicated that the Veteran sought psychiatric treatment in 1991, 16 years after service separation.  Therefore, the examiner reasoned that the Veteran's psychiatric condition was "not related to" the left and right knee disabilities, "that were acquired during service."

The Board finds that another opinion is necessary because the August 2010 VA examination did not properly address whether the psychiatric disorder is aggravated by the right or left knee disorders.   See Allen v. Brown, 7 Vet. App. 439, 449 (1995) (the Court has suggested that general phrases such as "related to" are insufficient to address the question of aggravation under 38 C.F.R. § 3.310(b)).  Accordingly, another medical opinion should be obtained.

Low Back Disorder

Regarding the reopened claim for service connection for a low back disorder, to include as secondary to the service-connected right and/or left knee disability, the Veteran was afforded a VA examination in August 2010.  The examiner diagnosed the Veteran with L5-S1 degenerative disc disease.  The examiner then opined that the Veteran's lumbar spine disorder was less likely than not "related to" the service-connected right or left knee disabilities.  In support of this opinion, the examiner stated that the medical evidence did not support the fact that having left and right knee osteoarthritis, chondromalacia, and a lateral meniscal tear was part of
the "etiology" to develop lumbar degenerative disc disease.  The examiner indicated that the Veteran's current lumbar condition was most probably due to the progressive course of osteoarthritis due to normal aging process.

The Board finds that the August 2010 VA medical opinion did not properly address the theory of aggravation.  The Board notes that etiology is defined as "the caused or origin of a disease or disorder."  See Dorland's Illustrated Medical Dictionary 652 (32d ed. 2012).  As such, on remand, a supplemental medical opinion should be obtained that addresses whether the Veteran's currently diagnosed low back disorder is aggravated by the service-connected knee disabilities.  


	(CONTINUED ON NEXT PAGE)



TDIU

The Board's remand regarding the claims indicated above could potentially have an impact regarding the TDIU issue; therefore, the issue of a TDIU is inextricably intertwined with the issues being remanded.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (the adjudication of claims that are inextricably intertwined is based upon the recognition that claims related to each other should not be subject to piecemeal decision-making or appellate litigation).
Accordingly, the case is REMANDED for the following actions:

1.  Associate with the electronic claims all outstanding VA treatment records since June 2010.  

2.  The Veteran should be afforded a VA examination to evaluate the current severity of his service-connected right and left knee disabilities.  The examiner should review the claims folder and note such review in the examination report or addendum.  Any indicated studies, including X-ray studies should be performed.

3.  The AOJ should refer the case to the VA examiner who conducted the August 2010 VA psychiatric examination (or a suitable substitute) for a supplemental medical opinion to address the issue of secondary service connection on the basis of aggravation (another examination is not required unless deemed warranted).  If such examiner indicates that he or she cannot respond to the Board's question without examination of the Veteran, such examination should be afforded the Veteran.  The evidence should be made available to the examiner for review, and the examiner should review the relevant evidence.

(a)  Is it as likely as not (i.e. 50 percent or greater chance) that the Veteran's psychiatric disorder, diagnosed as major depressive disorder, is caused by the Veteran's service-connected right and/or left knee disabilities?

(b)  Is it as likely as not (i.e. 50 percent or greater chance) that Veteran's psychiatric disorder, diagnosed as major depressive disorder, is aggravated (permanently worsened beyond normal progression) by the Veteran's service-connected right and/or left knee disabilities?

(c)  If it is the examiner's opinion that there is aggravation, he or she should identify, to the extent possible, the baseline level of severity of the psychiatric disorder prior to the onset of aggravation, or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity. 

All opinions are to be accompanied by a rationale consistent with the evidence of record.  A discussion of the pertinent evidence, relevant medical treatises, and generally accepted medical principles is requested.  If the examiner cannot provide an opinion without resorting to speculation, he or she shall provide complete explanations stating why this is so.  In so doing, the examiner shall explain whether any inability to provide a more definitive opinion is the result of a need for additional information, or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question.

4.  The AOJ should refer the case to the VA examiner who conducted the August 2010 VA spine examination (or a suitable substitute) for a supplemental medical opinion to address the issue of secondary service connection on the basis of aggravation (another examination is not required unless deemed warranted).  If such examiner indicates that he or she cannot respond to the Board's question without examination of the Veteran, such examination should be afforded the Veteran.  The evidence should be made available to the examiner for review, and the examiner should review the relevant evidence.

(a)  Is it as likely as not (i.e. 50 percent or greater chance) that Veteran's lumbar spine disorder is aggravated (permanently worsened beyond normal progression) by the Veteran's service-connected right and/or left knee disabilities?

(b)  If it is the examiner's opinion that there is aggravation, he or she should identify, to the extent possible, the baseline level of severity of the lumbar spine disorder prior to the onset of aggravation, or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity. 

All opinions are to be accompanied by a rationale consistent with the evidence of record.  A discussion of the pertinent evidence, relevant medical treatises, and generally accepted medical principles is requested.  If the examiner cannot provide an opinion without resorting to speculation, he or she shall provide complete explanations stating why this is so.  In so doing, the examiner shall explain whether any inability to provide a more definitive opinion is the result of a need for additional information, or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question.
5.  After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claims must be readjudicated.  If any of the claims remain denied, a Supplemental Statement of the Case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
K. J. Alibrando
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




